Exhibit 10.3

 

SECOND AMENDMENT

TO

DIRECTOR SERVICES AGREEMENT

 

This Second Amendment to Director Services Agreement (the “Amendment”) is made
and entered into effective as of October 31, 2012, by and between Neiman
Marcus, Inc., a Delaware corporation (“NMI”), The Neiman Marcus Group, Inc., a
Delaware corporation (“NMG”) and Burton M. Tansky (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS: NMI and NMG and Executive entered into a Director Services Agreement
effective as of April 26, 2010 (the “Agreement”); and

 

WHEREAS: NMI and NMG and Executive entered into the First Amendment to Director
Services Agreement effective as of October 31, 2011 extending the Term (as
defined in the Agreement) through December 31, 2012; and

 

WHEREAS: NMI and NMG and Executive now desire to further amend the Agreement to
extend the Term (as defined in the Agreement) through December 31, 2013;

 

NOW THEREFORE, in consideration of the premises, the parties do hereby agree as
follows:

 

1.                                      Paragraph 2 of the Agreement is hereby
amended and restated in its entirety as follows:

 

2.                                      Term.   The term of this Agreement shall
be from October 6, 2010 through December 31, 2013 (the “Term”) The Term shall
not renew or be extended absent an express written agreement otherwise between
the parties.  Prior to the expiration of the Term, the Boards of Directors of
the Companies will discuss whether to extend the Term.  No refusal by either or
both of the Companies to extend the Term or by Tansky to agree to such an
extension shall result in any liability to any of the parties to this
Agreement.  Unless the parties agree to extend the Term, this Agreement and the
obligations in this Agreement will terminate at the expiration of the Term and
Tansky will resign from the Boards of Directors of the Companies effective at
the expiration of the Term.

 

2.                                      Except as otherwise specifically set
forth herein, all other terms and conditions of the Agreement shall remain in
full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NMI and NMG have caused this Amendment to be executed on
each entities behalf by its duly authorized officer, and the Executive has
executed this Amendment, effective on this the 31st day of October, 2012.

 

 

 

 

THENEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

James E. Skinner
Executive Vice President, Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Skinner

 

 

James E. Skinner
Executive Vice President, Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Burton M. Tansky

 

 

Burton M. Tansky

 

2

--------------------------------------------------------------------------------